         Case 1:19-cv-02567-NRB Document 31 Filed 03/22/19 Page 1 of 2
Ryan J. Cooper
COOPER, LLC
1250 Broadway, 36th Floor
New York, NY, 10001
(646) 475-8023
ryan@cooperllc.com
Counsel for Lockey Maisonneuve,
The MTL Communications Group, & Melisa Tropeano

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 BENEDICT CAIOLA,                                 Civil Action No. 1:18-cv-11646-NRB

                Plaintiff,
                                                  NOTICE OF RELATED CASE
        v.

 LOCKEY MAISONNEUVE, MELISA
 TROPEANO, and THE MTL
 COMMUNICATIONS GROUP LLC,

                Defendants.


 LOCKEY MAISONNEUVE,                              Civil Action No. 1:19-cv-02567-VEC

                Plaintiff,

        v.

 BENEDICT CAIOLA,

                Defendant.



   PURSUANT TO Local Civil Rule 1.6, Lockey Maisonneuve hereby gives notice that the above

captioned actions currently pending before this Court are related in that they involve common

parties and arise out of the same facts and circumstances.

   Specifically, in October 2017, Lockey Maisonneuve and Benedict Caiola entered into an

Investor Agreement wherein Caiola agreed to fund efforts to “realize the editing, design,

publication, marketing and distribution of” Maisonneuve’s memoir entitled, A Girl Raised By
          Case 1:19-cv-02567-NRB Document 31 Filed 03/22/19 Page 2 of 2



Wolves. Pursuant to the Investor Agreement, Maisonneuve and Caiola retained a publicist: The

MTL Communications Group, and its principal Melisa Tropeano. On June 5, 2018, Maisonneuve

terminated the Investor Agreement on account of Caiola’s fraud and breach. Every claim asserted

in these two actions arises out of that commercial relationship among the parties and implicates

the parties’ respective rights and obligations under the Investor Agreement.

   The action Maisonneuve v. Caiola, No. 1:19-cv-02567-VEC was commenced on June 26,

2018, in the New Jersey Superior Court, Union County; on September 17, 2018, Caiola removed

the action to the United States District Court for the District of New Jersey; and on March 15,

2019, that court transferred the action to this Court.

   The action Caiola v. Maisonneuve, et al., No. 1:18-cv-11646-NRB, was commenced on

December 13, 2018, and on January 14, 2019 was stayed pending the related proceedings then

pending in the District of New Jersey. On December 14, 2018, Caiola filed a Notice of Related

Case in that action, stating that these two actions are related. (See No. 18-11646, ECF No. 7.)

 Dated: March 22, 2019                                Respectfully submitted,
                                                      COOPER, LLC
                                                       /s/Ryan J. Cooper
                                                      Ryan J. Cooper
 OF COUNSEL:                                          COOPER, LLC
                                                      1250 Broadway, 36th Floor
 Carlos S. Montoya                                    New York, NY, 10001
 COOPER, LLC                                          (646) 475-8023
 1635 Market Street, Suite 1600                       ryan@cooperllc.com
 Philadelphia, PA 19103
 (908) 514-8830                                       Counsel for Lockey Maisonneuve,
 carlos@cooperllc.com                                 The MTL Communications Group, & Melisa
                                                      Tropeano
 Brian P. Egan
 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 1201 North Market Street
 P.O. Box 1347
 Wilmington, DE 19899
 (302) 658-9200
 began@mnat.com

                                                  2
